Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 7/16/2021 include amendments to the claims, specification and drawings. Claims 1-20 are pending. Claims 1, 4-7, 11, 15 have been amended.
Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not wholly persuasive. 
Regarding applicant’s arguments that the prior art rejections are moot based on the priority status of the primary reference: This argument is overcome in view of the Petition Decision of 12/1/2021 whereby the petition for delayed submission of priority to application number 15450187, which is the application on which US20170259309 is based, was dismissed.
Drawings
Objections to the drawings have been withdrawn based on the submitted amended drawings.
Claim Objections
Objections to the claims have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 112
Rejections to the claims under 35 USC 112 have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-7, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al. (US20170259309) in view of Zilai et al. (US20170173617).
Regarding claim 1, Innes et al. teaches a hydraulically controlled, tank cleaning system that operates as an independent standalone unit (see abstract, paragraphs [0015], [0124]) comprising: an upper assembly 100 attached to a tank; a mast 70,80 having an upper end 80 attached to the upper assembly 100, and a lower end 70; a telescoping boom 5 having a first end pivotally attached to the lower end 70 of the mast 70,80, and a second end, the boom 5 having a retracted position and an extended position, that is capable of pivoting 90 degrees 
Regarding claim 2, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. does not teach controls integrated using a network protocol. Zilai et al. teaches in paragraph [0107] that the controls may be integrated using network protocols so as to allow for remote control of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the system by Innes et al. may include controls integrated using a network protocol so as to allow for remote control of the system as shown to be known and conventional by Zilai et al.
Regarding claims 5-7, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. does not explicitly teach the flow rates and pressures of claims 5-7. Innes et al. teaches in 
Regarding claim 15, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. teaches in figure lib and paragraph [0120] that the nozzle assembly 40 may be connected to a plurality of rotary unions 240, 250 allowing passage of high pressure, low flow liquids and/or low pressure, high flow fluids while simultaneously allowing 360 degrees of rotation.
Regarding claim 19, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. teaches in paragraphs [0123]-[0124] an elevation cable 62 and pivot 63 allowing the boom 5 to be raised and lowered.
Regarding claim 20, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. teaches in paragraph [0013] that telescopic fluid conduits capable of carrying low and high pressure fluid may be used to accommodate the boom extending and retracting movements.

Allowable Subject Matter
Claims 3-4, 8-14, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Innes et al. (US20170259309). Innes et al. fails to teach/disclose all of the limitations of claims 3-4, 8-14, 16-18. Further no other prior art was located that fairly suggested the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711